Defendant’s petition for writ of certiorari is allowed 5 November 1998 for the limited purpose of remanding this case to the Superior Court, Stokes County, for reconsideration of defendant’s motion for appropriate relief in light of this Court’s opinion in State v. McHone, 348 N.C. 254, - S.E.2d - (May 8, 1998) (No. 14891) and State v. Bates, 348 N.C. 29, - S.E.2d - (3 April 1998) (No. 145A91-3); in all other respects, the petition is denied.
Defendant’s petition for writ of certiorari is allowed 5 November 1998 for the limited purpose of remanding this case to the Superior Court, Forsyth County, for (1) the Superior Court’s reconsideration of defendant’s motion for appointment of counsel pursuant to N.C.G.S. § 7A-451(c)(3) (1996), and for (2) reconsideration of defendant’s motion for appropriate relief in light of this court’s opinion in State v. Bass, 348 N.C. 29, -S.E.2d - (3 April 1998) (No. 145A91-3).